
	
		I
		111th CONGRESS
		2d Session
		H. R. 5952
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for installation of composite, recyclable power line
		  poles.
	
	
		1.Advanced manufacturing credit
			 for property which produces composite, recyclable power line poles
			(a)In
			 generalClause (i) of section 48C(c)(1)(A) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 subclause (VI), by redesignating subclause (VII) as subclause (VIII), and by
			 inserting after subclause (VI) the following new subclause:
				
					(VII)utility poles or supports made from
				composite materials which are comprised of at least 15 percent recycled
				materials and are fully recyclable,
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			2.Business credit
			 for composite, recyclable power line poles
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business related credits) is amended by adding at the end the following new
			 section:
				
					45R.Electricity
				transmission composite pole property
						(a)In
				generalFor purposes of
				section 38, the amount of the electricity transmission composite pole property
				credit determined under this section for any taxable year is an amount equal to
				30 percent of the basis of the qualified composite poles placed in service
				during the taxable year.
						(b)Qualified
				composite poleFor purposes of this section—
							(1)In
				generalThe term qualified composite pole means any
				pole—
								(A)which is placed in
				service after December 31, 2010, and before January 1, 2016,
								(B)which is used to
				support one or more wires for use in connection with the transmission or
				distribution of electricity,
								(C)which is comprised
				of not more than 85 percent virgin materials, and
								(D)not less than 90
				percent of which can be recycled (within the meaning of section 168(m)(3)(C))
				at the end of its useful life.
								(2)ExceptionsSuch term shall not include any property
				that is conductive or that contains arsenic, arsenicals, creosote,
				pentachlorophenol, copper napthenate.
							(c)Denial of double
				benefitFor purposes of this subtitle, if a credit is determined
				under subsection (a) with respect to any property, the basis of such property
				shall be reduced by the amount of the credit so
				determined.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 45R. Electricity transmission
				composite pole
				property.
					
					.
			(c)Credit made part
			 of general business creditSubsection (b) of section 38 of such
			 Code is amended by striking plus at the end of paragraph (34),
			 by striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at th end the following new paragraph:
				
					(36)the electricity transmission composite pole
				property credit determined under section
				45R(a).
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
